Name: Commission Regulation (EEC) No 814/92 of 31 March 1992 amending Council Regulation (EEC) No 3878/87 on the production aid for certain varieties of rice
 Type: Regulation
 Subject Matter: economic policy;  plant product
 Date Published: nan

 1 . 4. 92 Official Journal of the European Communities No L 86/79 COMMISSION REGULATION (EEC) No 814/92 of 31 March 1992 amending Council Regulation (EEC) No 3878/87 on the production aid for certain varieties of rice tioned list have been conducted and whereas the findings result in changes in the list in question ; Whereas the measures provided in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3878/87 of 18 December 1987 on the production aid for certain varieties of rice ('), as last amended by Regulation (EEC) No 870/91 (2), and in particular Article 2 (3) thereof, Whereas, in accordance with the abovementioned Regula ­ tion and Commission Regulation (EEC) No 2580/88 of 17 August 1988 laying down the rules for amending the list of rice varieties set out in Annex B to Regulation (EEC) No 3878/87 (3), from the 1988/89 marketing year, only those varieties of rice meeting the morphological characteristics set out in Article 2 ( 1 ) of that Regulation and certain qualitative characteristics may be listed in Annex B to Regulation (EEC) No 3878/87 ; Whereas the analyses of samples of the varieties which are the subject of applications for inclusion in the abovemen ­ HAS ADOPTED THIS REGULATION : Article 1 Annex B to Regulation (EEC) No 3878/87 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX List of varieties Artiglio Mida Bluebelle E Pegaso Dedalo Puntal Graldo Rea Icaro Star Idra Thaibonnet = L 202 Lemont (') OJ No L 365, 24. 12. 1987, p. 3 . (2) OJ No L 89, 10 . 4. 1991 , p. 11 . 0 OJ No L 230, 19 . 8 . 1988, p. 8 .